Title: From John Quincy Adams to Catherine Nuth Johnson, 18 April 1801
From: Adams, John Quincy
To: Johnson, Catherine Nuth



My dear Madam.
Berlin 18. April 1801.

As Nancy has vindicated her privilege of giving you the first notice that you were a Grandmamma, I presume I have no occasion to scruple at letting you know that last Sunday the 12th: instt: at half-past three o’clock afternoon, our dear Louisa gave you another grandson—To have been able to add that both she and her child have been ever since as well as the occasion could admit, would perhaps have been a pleasure too pure and unalloyed for mortal enjoyment—My feelings on the contrary during the greatest part of the week, have been those of strong alarm, and of deep distress—Her sufferings have been great; but she is now quite out of danger, and much better than considering the severity of her illness for three days, I could reasonably have expected—
She had never mentioned to you her expectations of this event, because her former disappointments had made us both doubtful of the issue, and her state of health during the whole period has been such as was by no means calculated to  remove our apprehensions.—She has indeed been able upon the whole to keep about more through the winter than any of the preceding years since her marriage, but with frequent severe turns and symptoms peculiarly unpropitious to her situation—A great and ample reward to her mind for all her sufferings has now been given her by an indulgent Providence in the birth of a charming, and apparently healthy child—I hope and pray that henceforth a turn more favourable in her health will take place, and that when she has again the happiness of embracing you, will find her fat, and as rosy as her boy.
With my affectionate regards to Mr: Johnson, and all the family I remain, dear Madam, / faithfully your’s
John Q. Adams.